As filed with the Securities and Exchange Commission on November 22, 2013 1933 Act File No. 333-150525 1940 Act File No. 811-22201 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 93 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 95 [ X ] (Check appropriate box or boxes.) DIREXION SHARES ETF TRUST (Exact name of Registrant as Specified in Charter) 1301 Avenue of the Americas (6th Avenue), 35th Floor New York, New York 10019 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (646) 572-3390 Daniel D. O’Neill 1301 Avenue of the Americas (6th Avenue), 35th Floor New York, New York 10019 (Name and Address of Agent for Service) Copy to: Michael D. Barolsky Eric S. Purple U.S. Bancorp Fund Services, LLC K&L Gates LLP 615 East Michigan 1treet, NW Milwaukee, WI 53202 Washington, DC20006 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On December 10, 2013 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] On (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 90 (the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933, as amended, on September 26, 2013, and pursuant to Rule485(a)(1) would become effective on November 25, 2013. This Post-Effective Amendment No. 93 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating December 10, 2013 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 93 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 93 to its Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act, and the Registrant has duly caused this Post-Effective Amendment No. 93 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and the State of New York on November 22, 2013. DIREXION SHARES ETF TRUST By:/s/ Daniel D. O’Neill* Daniel D. O’Neill Chief Executive Officer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 93 to its Registration Statement has been signed below by the following persons in the capacities indicated on November 22, 2013. Signature Title /s/ Daniel D. O’Neill* Chief Executive Officer and Chairman of the Board of Trustees Daniel D. O’Neill /s/ Patrick J. Rudnick* Principal Financial Officer Patrick J. Rudnick /s/ Gerald E. Shanley III* Trustee Gerald E. Shanley III /s/ John Weisser* Trustee John Weisser *By: /s/ Angela Brickl Angela Brickl, Attorney-In Fact pursuant to the Power of Attorney filed with Post-Effective Amendment No.89 to the Trust's Registration Statement filed with the SEC on September 16, 2013.
